Exhibit 10.2

 

Registration Rights Agreement

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of November 15, 2013 by and between Genius Brands International, Inc., a
Nevada corporation (the “Company”), and A Squared Holdings, LLC, a California
limited liability company (the “Investor”, and together with the Company, the
“Parties”). Capitalized terms used herein and not defined herein shall have the
meanings ascribed to such terms in the Merger Agreement (defined below).

 

Recitals 

 

WHEREAS, the Company is entering into that certain Agreement and Plan of
Reorganization, dated as of the date first referenced above, among the Company,
the Investor, A Squared Entertainment, LLC, a Delaware limited liability
company, and A2EAcquisition, LLC, a Delaware limited liability company (the
“Merger Agreement”).

 

WHEREAS, as partial consideration for the Investor entering into the Merger
Agreement and consummating the transactions contemplated thereby, the Company
has agreed to issue, without registration under the Securities Act of 1933, as
amended (the “Securities Act”), shares of common stock of the Company (the
“Common Shares”).

 

WHEREAS, in connection with the Investor entering into the Merger Agreement and
consummating the transactions contemplated thereby, the Company has agreed to
grant certain registration rights to the Investor with respect to the Common
Shares.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants of the parties set forth herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

 

Section 1. Additional Definitions. In this Agreement the following terms shall
have the following respective meanings:

 

“Agreement” has the meaning set forth in the preface. 

 

“Blackout Period” has the meaning provided in Section 8.

 

“Commission” shall mean the U.S. Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

 

“Common Shares” has the meaning set forth in the recitals.

 



1

 

 

“Company” has the meaning set forth in the preface.

 

“Demand Registration” has the meaning set forth in Section 2(b).

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission thereunder, all as the same shall be
in effect at the relevant time.

 

“Merger Agreement” has the meaning set forth in the recitals.

 

“Indemnified Party” has the meaning provided in Section 6(c).

 

“Indemnifying Party” has the meaning provided in Section 6(c).

 

“Inspectors” has the meaning in Section 4(g).

 

“Investor” has the meaning provided in the preface.

 

“Long-Form Registration” has the meaning provided in Section 2(a).

 

“Parties” has the meaning provided in the preface.

 

“Person” shall mean an individual, corporation, partnership, limited liability
company, estate, trust, association, private foundation, joint stock company or
other entity.

 

“Piggyback Registration” has the meaning provided in Section 3(a).

 

“Prospectus” means the prospectus or prospectuses included in any Registration
Statement, as amended or supplemented by any prospectus supplement with respect
to the terms of the offering of any portion of the Registrable Shares covered by
such Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus or prospectuses.

 

The terms “Register,” “Registered” and “Registration” refer to a registration
effected by preparing and filing a Registration Statement in compliance with the
Securities Act providing for the sale by the Investor of Registrable Shares in
accordance with the method or methods of distribution described in such
Registration Statement, and the declaration or ordering of the effectiveness of
such Registration Statement by the Commission.

 

“Records” has the meaning in Section 4(g).

 

“Registered Offering” has the meaning provided in Section 8.

 



2

 

 

“Registrable Shares” shall mean the Common Shares, issued to the Investor
pursuant to the Merger Agreement, including any Common Shares issued in
redemption or exchange for, or in replacement of such Common Shares.

 

“Registration Expenses” shall mean all out-of-pocket expenses (excluding Selling
Expenses) incurred by the Company in connection with any attempted or completed
registration pursuant to this Agreement, including the following: \l71.
registration, filing and listing fees; \l72. fees and expenses of compliance
with federal and state securities laws; \l73. printing, shipping and delivery
expenses; \l74. fees and disbursements of counsel for the Company; \l75. fees
and disbursements of all independent public accountants of the Company; \l76.
fees and expenses of listing of the Registrable Shares on each securities
exchange on which securities of the same class or series are then listed; and
\l77. fees and expenses associated with any filing with the Financial Industry
Regulatory Authority required to be made in connection with the Registration
Statement.

 

“Registration Statement” shall mean any registration statement of the Company
which covers any of the Registrable Shares pursuant to the provisions of this
Agreement, including the Prospectus, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all materials incorporated by reference in such Registration Statement.

 

“Securities Act” has the meaning set forth in the recitals.

 

“Selling Expenses” shall mean all underwriting discounts, selling commissions
and stock transfer taxes applicable to any sale of Registrable Shares.

 

“Shelf Registration” has the meaning set forth in the Section 2(b).

 

“Short-Form Registration” has the meaning set forth in Section 2(b).

 

Section 2. Demand Registration.

 

(a) At any time following eighteen (18) months after the date of this Agreement,
the Investor may request registration under the Securities Act of all or any
portion of their Registrable Shares on Form S-1 or any successor form thereto
(each a “Long-Form Registration”). Each request for a Long-Form Registration
shall specify the approximate number of Registrable Shares required to be
registered. The Company shall cause a Registration Statement on Form S-1 (or any
successor form) to be filed within ninety (90) days after the date on which the
initial request is given and shall use its reasonable best efforts to cause such
Registration Statement to be declared effective by the Commission as soon as
practicable thereafter, provided, that the Company may use a Registration
Statement on Form S-3 or any successor form thereto if the Company would qualify
to use such form within thirty (30) days after the date on which the initial
request is given to the Company and shall not be required to file such
Registration Statement until it is so qualified. The Company shall not be
required to effect a Long-Form Registration more than five (5) times for the
Investor; provided, that a Registration Statement shall not count as a Long-Form
Registration requested under Section 2(a) unless and until it has become
effective and the holders requesting such registration are able to register and
sell at least ninety percent (90%) of the Registrable Shares requested to be
included in such registration.

 



3

 

 

(b) The Company shall use its best efforts to qualify and remain qualified to
register securities under the Securities Act pursuant to a Registration
Statement on Form S-3 or any successor form thereto. At such time as the Company
shall have qualified for the use of a Registration Statement on Form S-3, the
Investor shall have the right to request an unlimited number of registrations of
their Registrable Shares on Form S-3 or any similar short-form registration
(each a “Short-Form Registration” and, together with each Long-Form
Registration, a “Demand Registration”). Each request for a Short-Form
Registration shall specify the approximate number of Registrable Shares
requested to be registered. The Company shall cause a Registration Statement on
Form S-3 (or any successor form) to be filed within ninety (90) days after the
date on which the initial request is given and shall use its reasonable best
efforts to cause such Registration Statement to be declared effective by the
Commission as soon as practicable thereafter. With respect to any Short-Form
Registration, the Investor may request the Company to effect a registration of
the Registrable Shares under a Registration Statement pursuant to Rule 415 under
the Securities Act or any successor rule thereto (a “Shelf Registration”).

 

(c) The Company shall not be obligated to effect any Demand Registration within
one hundred twenty (120) days after the effective date of a previous Demand
Registration or a previous Piggyback Registration in which holders of
Registrable Shares were permitted to register, at least ninety percent (90%) of
the Registrable Shares requested to be included therein. The Company may
postpone for up to one hundred twenty (120) days the filing or effectiveness of
a Registration Statement for a Demand Registration if the Company’s Board
determines in its reasonable good faith judgment that such Demand Registration
would \l8a. materially interfere with a significant acquisition, corporate
organization or other similar transaction involving the Company; \l8b. require
premature disclosure of material information that the Company has a bona fide
business purpose for preserving as confidential; or \l8c. render the Company
unable to comply with requirements under the Securities Act or Exchange Act;
provided, that in such event the Investor shall be entitled to withdraw such
request and, if such request is withdrawn, such Demand Registration shall not
count as one of the permitted Demand Registrations hereunder and the Company
shall pay all registration expenses incurred by the Company in connection with
such registration. The Company may delay a Demand Registration hereunder only
once in any period of twelve consecutive months.

 

(d) If the holders of the Registrable Shares initially requesting a Demand
Registration elect to distribute the Registrable Shares covered by their request
in an underwritten offering, they shall so advise the Company as a part of their
request made pursuant to Section 2(a) or Section 2(b), and the Company shall
include such information in its notice to the other holders of Registrable
Shares. The Investor shall select the investment banking firm or firms to act as
the managing underwriter or underwriters in connection with such offering.

 



4

 

 

(e) The Company shall not include in any Demand Registration any securities
which are not Registrable Shares without the prior written consent of the
holders of a majority of the Registrable Shares included in such registration,
which consent shall not be unreasonably withheld or delayed, except to the
extent Demand Registration overlaps with the filing of a Registration Statement
by the Company as a result of certain registration rights obligations of the
Company to the selling stockholders listed therein. If a Demand Registration
involves an underwritten offering and the managing underwriter of the requested
Demand Registration advises the Company and the Investor in writing that in its
opinion the number of Common Shares proposed to be included in the Demand
Registration, including all Registrable Shares and all other Common Shares
proposed to be included in such underwritten offering, exceeds the number of
Common Shares which can be sold in such underwritten offering and/or the number
of Common Shares proposed to be included in such registration would adversely
affect the price per share of the Registrable Shares proposed to be sold in such
underwritten offering, the Company shall include in such Demand Registration (i)
first, the number of Common Shares that the holders of Registrable Shares
propose to sell, and (ii) second, the number of Common Shares proposed to be
included therein by any other Persons (including Common Shares to be sold for
the account of the Company and/or other holders of Common Shares) allocated
among such Persons in such manner as they may agree. If the managing underwriter
determines that less than all of the Registrable Shares proposed to be sold can
be included in such offering, then the Registrable Shares that are included in
such offering shall be allocated pro rata among the respective holders thereof
on the basis of the number of Registrable Shares owned by each such holder.

 

Section 3. Piggyback Registration

 

(a) At any time following eighteen (18) months after the date of this Agreement,
if the Company proposes to register any Common Shares under the Securities Act
(other than a registration effected solely to implement an employee benefit plan
or a transaction to which Rule 145 of the Securities Act is applicable, or a
Registration Statement on Form S-4, S-8 or any successor form thereto or another
form not available for registering the Registrable Shares for sale to the
public), whether for its own account or for the account of one or more
stockholders of the Company and the form of Registration Statement to be used
may be used for any registration of Registrable Shares (a “Piggyback
Registration”), the Company shall give prompt written notice (in any event no
later than thirty (30) days prior to the filing of such Registration Statement)
to the holders of Registrable Shares of its intention to effect such a
registration and, subject to Section 3(b) and Section 3(c), shall include in
such registration all Registrable Shares with respect to which the Company has
received written requests for inclusion from the holders of Registrable Shares
within ten (10) days after the Company’s notice has been given to each such
holder. A Piggyback Registration shall not be considered a Demand Registration
for purposes of Section 2 of this Agreement.

 



5

 

 

(b) If a Piggyback Registration is initiated as a primary underwritten offering
on behalf of the Company and the managing underwriter advises the Company and
the holders of Registrable Shares (if any holders of Registrable Shares have
elected to include Registrable Shares in such Piggyback Registration) in writing
that in its opinion the number of Common Shares proposed to be included in such
registration, including all Registrable Shares and all other Common Shares
proposed to be included in such underwritten offering, exceeds the number of
Common Shares which can be sold in such offering and/or that the number of
Common Shares proposed to be included in any such registration would adversely
affect the price per Common Share to be sold in such offering, the Company shall
include in such registration \l8d. first, the number of Common Shares that the
Company proposes to sell; \l8e. second, the number of Common Shares requested to
be included therein by holders of Registrable Shares, allocated pro rata among
all such holders on the basis of the number of Registrable Shares owned by each
such holder or in such manner as they may otherwise agree; and \l8f. third, the
number of Common Shares requested to be included therein by holders of Common
Shares (other than holders of Registrable Shares), allocated among such holders
in such manner as they may agree.

 

(c) If a Piggyback Registration is initiated as an underwritten offering on
behalf of a holder of Common Shares other than Registrable Shares, and the
managing underwriter advises the Company in writing that in its opinion the
number of Common Shares proposed to be included in such registration, including
all Registrable Shares and all other Common Shares proposed to be included in
such underwritten offering, exceeds the number of Common Shares which can be
sold in such offering and/or that the number of Common Shares proposed to be
included in any such registration would adversely affect the price per share of
the Common Shares to be sold in such offering, the Company shall include in such
registration \l8g. first, the number of Common Shares requested to be included
therein by the holder(s) requesting such registration and by the holders of
Registrable Shares, allocated pro rata among such holders on the basis of the
number of Common Shares (on a fully diluted, as converted basis) and the number
of Registrable Shares, as applicable, owned by all such holders or in such
manner as they may otherwise agree; and \l8h. second, the number of Common
Shares requested to be included therein by other holders of Common Shares,
allocated among such holders in such manner as they may agree.

 



6

 

 

(d) If any Piggyback Registration is initiated as a primary underwritten
offering on behalf of the Company, the Company shall select the investment
banking firm or firms to act as the managing underwriter or underwriters in
connection with such offering.

 

Section 4. Registration Procedures. If and whenever the Investor requests that
any Registrable Shares be registered pursuant to the provisions of this
Agreement, the Company shall use its reasonable best efforts to effect the
registration of such Registrable Shares, and pursuant thereto the Company shall
as soon as reasonably practicable:

 

(a) Subject to Section 2(a), prepare and file with the Commission a Registration
Statement with respect to such Registrable Shares and use its reasonable best
efforts to cause such Registration Statement to become effective.

 

(b) Prepare and file with the Commission such amendments, post-effective
amendments and supplements to such Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement effective for a period of not less than one hundred twenty (120) days,
or if earlier, until all of such Registrable Shares have been disposed of
pursuant to a Registration Statement or otherwise pursuant to Rule 144, or which
may be sold immediately without registration under the Securities Act and
without restriction or imitation pursuant to Rule 144 and without the
requirement to be in compliance with Rule 144(c)(1), and to comply with the
provisions of the Securities Act with respect to the disposition of such
Registrable Shares in accordance with the intended methods of disposition set
forth in such Registration Statement.

 

(c) Notify each selling holder of Registrable Shares, promptly after the Company
receives notice thereof, of the time when such Registration Statement has been
declared effective or a supplement to any Prospectus forming a part of such
Registration Statement has been filed.

 

(d) Furnish to each selling holder of Registrable Shares such number of copies
of the Prospectus included in such Registration Statement (including each
preliminary Prospectus) and any supplement thereto (in each case including all
exhibits and documents incorporated by reference therein) and such other
documents as such seller may reasonably request in order to facilitate the
disposition of the Registrable Shares owned by such seller.

 

(e) Use its reasonable best efforts to register or qualify such Registrable
Shares under such other securities or “blue sky” laws of such jurisdictions as
any selling holder reasonably requests and do any and all other acts and things
which may be reasonably necessary or advisable to enable such holders to
consummate the disposition in such jurisdictions of the Registrable Shares owned
by such holders; provided, that the Company shall not be required to qualify
generally to do business, subject itself to general taxation or consent to
general service of process in any jurisdiction where it would not otherwise be
required to do so but for this Section 4(e).

 



7

 

 

(f) Notify each selling holder of such Registrable Shares, at any time when a
Prospectus relating thereto is required to be delivered under the Securities
Act, of the happening of any event as a result of which the Prospectus included
in such Registration Statement contains an untrue statement of a material fact
or omits any fact necessary to make the statements therein not misleading, and,
at the request of any such holder, the Company shall prepare a supplement or
amendment to such Prospectus so that, as thereafter delivered to the purchasers
of such Registrable Shares, such Prospectus shall not contain an untrue
statement of a material fact or omit to state any fact necessary to make the
statements therein not misleading.

 

(g) Make available for inspection by any selling holder of Registrable Shares,
any underwriter participating in any disposition pursuant to such Registration
Statement and any attorney, accountant or other agent retained by any such
holder or underwriter (collectively, the “Inspectors”), all financial and other
records, pertinent corporate documents and properties of the Company
(collectively, the “Records”), and cause the Company’s officers, directors and
employees to supply all information reasonably requested by any such Inspector
in connection with such Registration Statement.

 

(h) Provide a transfer agent and registrar (which may be the same entity) for
all such Registrable Shares not later than the effective date of such
registration.

 

(i) Use its reasonable best efforts to cause such Registrable Shares to be
listed on each securities exchange on which the Common Shares is then listed or,
if the Common Shares are not then listed, on the quotation service on which the
Common Shares are then quoted for trading.

 

(j) In connection with an underwritten offering, enter into such customary
agreements (including underwriting and lock-up agreements in customary form) and
take all such other customary actions as the holders of such Registrable Shares
or the managing underwriter of such offering reasonably request in order to
expedite or facilitate the disposition of such Registrable Shares (including,
without limitation, making appropriate officers of the Company available to
participate in “road show” and other customary marketing activities (including
one-on-one meetings with prospective purchasers of the Registrable Shares).

 

(k) Otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the Commission and make available to its stockholders
an earnings statement (in a form that satisfies the provisions of Section 11(a)
of the Securities Act and Rule 158 thereunder) no later than thirty (30) days
after the end of the 12-month period beginning with the first day of the
Company’s first full fiscal quarter after the effective date of such
Registration Statement, which earnings statement shall cover said 12-month
period, and which requirement will be deemed to be satisfied if the Company
timely files complete and accurate information on Forms 10-Q, 10-K and 8-K under
the Exchange Act and otherwise complies with Rule 158 under the Securities Act.

 



8

 

 

(l) Furnish to each selling holder of Registrable Shares and each underwriter,
if any, with \l8i. a legal opinion of the Company’s outside counsel, dated the
effective date of such Registration Statement (and, if such registration
includes an underwritten public offering, dated the date of the closing under
the underwriting agreement), in form and substance as is customarily given in
opinions of the Company’s counsel to underwriters in underwritten public
offerings; and \l8j. a “comfort” letter signed by the Company’s independent
certified public accountants in form and substance as is customarily given in
accountants’ letters to underwriters in underwritten public offerings.

 

(m) without limiting Section 4(e) above, use its reasonable best efforts to
cause such Registrable Shares to be registered with or approved by such other
governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Company to enable the holders of such Registrable
Shares to consummate the disposition of such Registrable Shares in accordance
with their intended method of distribution thereof.

 

(n) Notify the holders of Registrable Shares promptly of any request by the
Commission for the amending or supplementing of such Registration Statement or
Prospectus or for additional information.

 

(o) Advise the holders of Registrable Shares, promptly after it shall receive
notice or obtain knowledge thereof, of the issuance of any stop order by the
Commission suspending the effectiveness of such Registration Statement or the
initiation or threatening of any proceeding for such purpose and promptly use
its reasonable best efforts to prevent the issuance of any stop order or to
obtain its withdrawal at the earliest possible moment if such stop order should
be issued.

 

(p) Otherwise use its reasonable best efforts to take all other steps necessary
to effect the registration of such Registrable Shares contemplated hereby.

 

Section 5. Expenses of Registration. The Company shall pay the Registration
Expenses incurred in connection with Registration, qualification or compliance
as provided for in this Agreement. Selling Expenses incurred in connection with
the sale of Registrable Shares by the Investor shall be borne by the Investor
and the Investor shall pay the expenses of its own counsel.

 



9

 

 

Section 6. Indemnification.

 

(a) The Company will \l8k. indemnify the Investor, and its officers, directors,
members, partners and managers, and any Person controlling the Investor within
the meaning of Section 15 of the Securities Act, against all expenses, claims,
losses, damages and liabilities (including reasonable legal fees and expenses),
arising out of or based on any untrue statement (or alleged untrue statement) of
a material fact contained in any Registration Statement, or based on any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, and \l8l. reimburse
the Investor for all reasonable legal or other expenses incurred in connection
with investigating or defending any such action or claim as such expenses are
incurred; provided, however, that the Company will not be liable in any such
case to the extent that any such claim, loss, damage, liability or expense
arises out of or is based on \l9i. an offer or sale of Registrable Shares
occurring during a Blackout Period, or \l9ii. any untrue statement or omission
(or alleged untrue statement or omission) made in reliance upon and in
conformity with information furnished in writing to the Company by the Investor
for inclusion therein; and, provided further, that the Company shall not be
liable with respect to any preliminary prospectus or preliminary prospectus
supplement to the extent that any such expenses, claims, losses, damages and
liabilities result from the fact that Registrable Shares were sold to a Person
as to whom it shall be established that there was not sent or given at or prior
to the written confirmation of such sale a copy of the prospectus as then
amended or supplemented under circumstances where such delivery is required
under the Securities Act, if the Company shall have previously furnished copies
thereof to such Indemnified Party, and the expense, claim, loss, damage or
liability of such Indemnified Party results from an untrue statement or omission
of a material fact contained in the preliminary prospectus or the preliminary
prospectus supplement, which was corrected in the prospectus.

 

(b) The Investor shall, and shall cause any agents of the Investor that
facilitate the distribution of Registrable Shares to, \l8m. indemnify the
Company, each of its directors and each of its officers who signs the
Registration Statement, and each Person who controls the Company within the
meaning of Section 15 of the Securities Act, against all expenses, claims,
losses, damages and liabilities (including reasonable legal fees and expenses)
arising out of or based on \l9i. any untrue statement (or alleged untrue
statement) of a material fact contained in any such Registration Statement, or
based on any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, in each
case to the extent, and only to the extent, that such untrue statement (or
alleged untrue statement) or omission (or alleged omission) is made in such
Registration Statement in reliance upon and in conformity with information
furnished in writing to the Company by the Investor and/or any agent of the
Investor for inclusion therein, or \l9ii. any failure by the Investor and/or any
agent of the Investor to deliver a prospectus where such delivery is required
under the Securities Act, the Company shall have furnished copies of such
prospectus to the Investor in sufficient quantities to permit the Investor to
satisfy such obligations, and such prospectus corrected an untrue statement or
omission of a material fact contained in a preliminary prospectus, and (ii)
reimburse the Company for all reasonable legal or other expenses incurred in
connection with investigating or defending any such action or claim as such
expenses are incurred.

 



10

 

 

(c) Each party entitled to indemnification under this Section 6 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, but the
omission to so notify the Indemnifying Party shall not relieve it from any
liability which it may have to the Indemnified Party pursuant to the provisions
of this Section 6 except to the extent of the actual damages suffered by such
delay in notification. The Indemnifying Party shall assume the defense of such
action, including the employment of counsel to be chosen by the Indemnifying
Party, which counsel shall be reasonably satisfactory to the Indemnified Party,
and payment of expenses. The Indemnified Party shall have the right to employ
its own counsel in any such case, but the legal fees and expenses of such
counsel shall be at the expense of the Indemnified Party, unless the employment
of such counsel shall have been authorized in writing by the Indemnifying Party
in connection with the defense of such action, or the Indemnifying Party shall
not have employed counsel to take charge of the defense of such action within a
reasonable period of time upon becoming aware of such action, or the Indemnified
Party shall have reasonably concluded that there exists an actual and material
conflict of interest between the Indemnified Party and the Indemnifying Party
(in which case the Indemnifying Party shall not have the right to direct the
defense of such action on behalf of the Indemnified Party), in any of which
events such fees and expenses shall be borne by the Indemnifying Party. No
Indemnifying Party, in the defense of any such claim or litigation, shall,
except with the consent of the Indemnified Party, consent to entry of any
judgment or enter into any settlement unless such judgment or settlement \l8n.
includes an unconditional release from all liability in respect to such claim or
litigation, and \l8o. does not include a statement as to or an admission of
fault, culpability or a failure to act, by or on behalf of the Indemnified
Party.

 

(d) If the indemnification provided for in this Section 6 is unavailable to a
party that would have been an Indemnified Party under this Section 6 in respect
of any expenses, claims, losses, damages and liabilities referred to herein,
then the party that would have been an Indemnifying Party hereunder shall, in
lieu of indemnifying such Indemnified Party, contribute to the amount paid or
payable by such Indemnified Party as a result of such expenses, claims, losses,
damages and liabilities in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party on the one hand and the Indemnified
Party on the other in connection with the statement or omission (or alleged
statement or omission), which resulted in such expenses, claims, losses, damages
and liabilities, as well as any other relevant equitable considerations. The
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Indemnifying Party or the Indemnified Party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Company and the Investor agree that it would not be
just and equitable if contribution pursuant to this Section 6 were determined by
pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to above in this Section 6(d).

 



11

 

 

(e) No person guilty of fraudulent misrepresentation (as provided for in
Section 11 of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.

 

Section 7. Information to be Furnished by the Investor. The Investor shall
furnish to the Company such information as the Company may reasonably request
and as shall be required in connection with any Registration Statement and
related proceedings referred to in this Agreement. If the Investor fails to
provide the Company with such information within five (5) business days of
receipt of the Company’s request, the Company’s obligations under this Agreement
with respect to the Investor or the Registrable Shares owned by the Investor
shall be suspended until the Investor provides such information.

 

Section 8. Black-Out Period. The Investor agrees, if requested by the Company,
or the Company’s underwriters or financial advisors, in an offering of the
Company’s securities pursuant to a Registration Statement filed with the
Commission (a “Registered Offering), not to effect any sale or distribution of
any Registrable Shares during the fifteen (15) day period (such period, a
“Blackout Period”) prior to, and during the ninety (90) day period beginning on,
the date of pricing of such Registered Offering.

 

Section 9. Miscellaneous.

 

(a) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York, without reference
to principles of conflicts of laws. Any action or proceeding brought for the
purpose of enforcement of any term or provision of this Agreement shall be
brought only in the federal or state courts sitting in New York and the parties
hereby waive any and all rights to trial by jury.

 

(b) Entire Agreement. This Agreement \l78. constitutes the entire agreement, and
supersede all prior agreements and understandings, both written and oral, among
the Parties with respect to the subject matter hereof and \l79. is not intended
to confer upon any person other than the Parties any rights or remedies.

 

(c) Amendment. No provision of this Agreement may be waived or amended except in
a written instrument signed by the Company and the Investor. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any Party to exercise any
right hereunder in any manner impair the exercise of any such right.

 



12

 

 

(d) Notices. All notices, requests, claims, demands and other communications
under this Agreement shall be in writing and shall be deemed given upon receipt
by the Parties at the following addresses (or at such other address for a Party
as shall be specified by like notice):

 

  To the Investor:A Squared Holdings, LLC
9401 Wilshire Boulevard Suite 608
Beverly Hills, California 90212
Attention: Gregory Payne, General Counsel
Facsimile: 805-965-1168         To the Company: Genius Brands International,
Inc.
3111 Camino del Rio North, Suite 400
San Diego, CA 92108
Attention: Chief Financial Officer
Facsimile: 619-281-2503

 

(e) Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the Parties
and delivered to the other Parties. Facsimile execution and facsimile or
electronic delivery of this Agreement is legal, valid and binding for all
purposes.

 

(f) Interpretation. When a reference is made in this Agreement to a Section,
such reference shall be to a Section of this Agreement unless otherwise
indicated. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.”

 

(g) Severability. If any provision of this Agreement is judicially determined to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions will not be affected or impaired.

 

(h) Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Parties will be
entitled to specific performance under this Agreement. The Parties agree that
monetary damages may not be adequate compensation for any loss incurred by
reason of any breach of obligations described in the foregoing sentence and
hereby agree to waive in any action for specific performance of any such
obligation the defense that a remedy at law would be adequate.

 

(i) Anti-Assignment. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise by any of the Parties without the prior written
consent of the other Party. Any purported assignment without such consent shall
be void. Subject to the preceding sentences, this Agreement will be binding
upon, inure to the benefit of, and be enforceable by, the Parties and their
respective successors and assigns.

 



13

 

 

(j) Attorneys’ Fees. If the Company or the Investor brings an action to enforce
its rights under this Agreement, the prevailing party in the action shall be
entitled to recover its costs and expenses, including reasonable attorneys’
fees, incurred in connection with such action, including any appeal of such
action.

 

(k) Changes in Securities Laws. In the event that any amendment, repeal or other
change in the securities laws shall render the provisions of this Agreement
inapplicable, the Company will provide the Investor with substantially similar
rights to those granted under this Agreement and use its good faith efforts to
cause such rights to be as comparable as possible to the rights granted to the
Investor hereunder.

 

[Remainder of the Page Intentionally Left Blank]

 

 

 

 

 

 

 

 

 

 

 

 



14

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first written above.

 

  COMPANY

GENIUS BRANDS INTERNATIONAL, INC.,
a Nevada corporation           By: /s/ Jeanene Morgan   Name: Jeanene Morgan  
Title: Chief Financial Officer                     INVESTOR

A SQUARED HOLDINGS, LLC, a California limited liability company              
By: /s/ Andy Heyward   Name: Andy Heyward   Title: Co-Manager               By:
/s/ Amy Moynihan Heyward   Name: Amy Moynihan Heyward   Title: Co-Manager      

 

 

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT

 

 

